Case 19-20134            Doc 228       Filed 07/18/19        Entered 07/18/19 17:37:04               Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF CONNECTICUT
                                     HARTFORD DIVISION

IN RE:                              :                          CHAPTER                    11
                                    :
ARMAOS PROPERTY HOLDINGS,           :                          CASE NO.                   19-20134 (JJT)
LLC AND OLYMPIC HOTEL               :
CORPORATION,                        :                          RE: ECF NOS.               214, 221, 223
      DEBTORS.                      :
____________________________________:

          BENCH RULING ON DEBTORS’ MOTION FOR AUTHORITY
     TO ENTER INTO HOTEL MANAGEMENT AND RELATED AGREEMENTS

       The Court held a hearing, after due notice, on July 16, 2019, where Armaos Property

Holdings, LLC and Olympic Hotel Corporation (“Debtors”), the U.S. Trustee, and Access Point

Financial, LLC (“Access”) advanced evidence and arguments on this matter.

       After a review of the record, scrutiny of the relevant Agreements (Exhibits A2, B, C, and

D, ECF No. 214) attached to the Motion for Order Authorizing Debtors to Enter into Management

Agreement, Deposit Account Control Agreement, and Cash Management Agreement (“Motion,”

ECF No. 214), and further examination of the arguments of legal counsel, this Court does hereby

ADJUDGE, DECREE, and ORDER that the Debtors’ Motion is GRANTED, subject to

satisfactory terms in the Order of Approval, and the Objection (ECF No. 221) filed by the U.S.

Trustee is OVERRULED. The Court finds that the Debtors’ business judgment is appropriate

herein and supported by the law and the preponderance of the evidence adduced.

       In support of this Ruling, 1 this Court has relied principally upon the decision of the District

Court of Connecticut concerning the definition of a “professional person” within the meaning of

11 U.S.C. § 327. The United States Trustee has argued that 11 U.S.C. § 327(a), rather than §



       1
           This Ruling is intended to memorialize the bench rulings on this matter during the July 16, 2019 hearing.
Case 19-20134          Doc 228   Filed 07/18/19      Entered 07/18/19 17:37:04         Page 2 of 3



363(b), is implicated by this Motion. Here, it has found that the Manager’s right, power, and

discretion to operate, manage, and control the day-to-day business of the Debtors under the

Management Agreement is in the course of the Debtors’ ordinary business and not as professionals

advising, assisting, or navigating the Debtors through Chapter 11 bankruptcy. See generally In re

Nine West Holdings, Inc., 588 B.R. 678 (Bankr. S.D.N.Y. 2018). It is this delineation of these

diverse responsibilities that is, in this Court’s view, the “acid test” of whether 11 U.S.C. § 327(a)

applies. See, e.g., In re Dairy Dozen-Milnor, LLP, 441 B.R. 918, 922 (Bankr. D.N.D. 2010). It

does not apply here.

       Further, notwithstanding the range of authority and responsibilities of the Manager under

the Management Agreement, the Court is satisfied that the Debtors have neither inappropriately

delegated nor relinquished their fiduciary duties to the Chapter 11 bankruptcy estate or their

creditors. The Management Agreement accords, or reserves to the Debtors, the authority and

prerogative to advise, supervise, or monitor the Manager and to address disagreements with the

Manager through fair process, removal, or termination upon notice.

       With regard to the other objections of the U.S. Trustee, the Court FINDS as follows:

   •   To the extent that the U.S. Trustee urges the posting of a fidelity bond by the Manager, the

       Court is satisfied that based upon its reputation and experience, its insurance coverage, and

       the financial controls established by the Cash Management Agreement and Deposit

       Account Control Agreement, such a bond is neither reasonable nor necessary herein.

   •   As to the U.S. Trustee’s assertions that the Cash Management Agreement and Deposit

       Account Control Agreement contain terms that improvidently designate that the accounts

       are the Debtors’ and for the benefit of Access, unequivocal representations of Access upon

       the record clarify that Access’s interest is not as any holder of legal or equitable title, but
Case 19-20134       Doc 228      Filed 07/18/19    Entered 07/18/19 17:37:04         Page 3 of 3



       as a secured party pursuant to an account control agreement. While that designation in these

       Agreements possibly creates an ambiguity, the Court record and parties’ intent is

       manifestly clear so as to unlikely imperil the protections inherent in the U.S. Trustee’s

       Authorized Bank Deposition for the District of Connecticut under 11 U.S.C. § 345.

   •   Finally, the U.S. Trustee’s protestations about the inclusion of indemnity provisions in the

       Management Agreement are likewise unavailing here. Such provisions, which

       appropriately exclude any indemnity for gross negligence or willful misconduct, have been

       established by the Debtors as reasonable, customary, and market-driven. Given the

       Manager’s ready acknowledgement at the hearing that the scope of the indemnity would

       also preclude recourse to the Debtors for any violations of orders of this Court or the

       bankruptcy laws, the indemnity coverage in the Management Agreement is appropriately

       constrained and otherwise acceptable to this Court.

       Accordingly, an order approving the Management Agreement and related Agreements

shall enter which is consistent with this Ruling and the Court’s directions to the Debtors’ counsel

about submitting a draft order approving the Debtors’ business judgment.

       IT IS SO ORDERED at Hartford, Connecticut this 18th day of July 2019.
